Citation Nr: 0522388	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, including depression 
and/or dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from November 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (the RO).

Procedural history

The veteran served on active duty from July 1980 to July 
1983.

The RO received the veteran's informal claim for service 
connection for PTSD in November 2001.  The veteran's formal 
claim was subsequently received in January 2002.  In a 
November 2002 rating decision, the RO denied the claim of 
service connection for PTSD.  

In February 2003, the veteran submitted a request to the RO 
to amend her claim to include the issue of service connection 
for depression.  In an April 2003 rating decision, the RO 
denied the veteran's claims of service connection for PTSD 
and service connection for depression.  The veteran disagreed 
with the April 2003 rating decision and initiated this appeal 
with her submission of a Notice of Disagreement (NOD), 
received at the RO in May 2003.  The RO issued a Statement of 
the Case (SOC) in October 2003 which addressed only the issue 
of service connection for PTSD.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in November 2003.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, to include 
depression and/or dysthymic disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.




FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not demonstrate that the veteran currently has 
PTSD.

2.  The veteran was not engaged in combat with an enemy.

3.  The record does not include credible and persuasive 
supporting evidence verifying the occurrence of the veteran's 
claimed in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or as a result of active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the November 
2002 and April 2003 rating decisions and the October 2003 SOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim of 
service connection for PTSD.  

More significantly, letters were sent to the veteran in 
February 2002, February 2003 and December 2003 which were 
specifically intended to address the requirements of the 
VCAA.  These letters from the RO explained in detail the 
evidence needed to substantiate the claim of service 
connection for PTSD, specifically providing the veteran with 
a list of medical and lay evidence that could be used to 
demonstrate the existence of the claimed condition, the 
veteran's condition in-service and evidence of a relationship 
between service and the current condition.  Thus, these 
letters, along with the November 2002 and April 2003 rating 
decisions and the October 2003 SOC, not only notified the 
veteran of the evidence already of record, but also notified 
her specifically of the additional evidence that was needed 
in her case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence which VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2002, February 2003 and December 2003 letters, the 
veteran was informed that VA "will make reasonable efforts 
to help you get such things as medical records, employment 
records of records from other Federal agencies."  The three 
VCAA letters further advised that VA would provide the 
veteran with a medical examination or obtain a medical 
opinion if one was necessary to determine the outcome of her 
claims.  VA afforded the veteran a psychiatric examination 
provided on a fee basis for VA in July 2002.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2002, February 
2003 and December 2003 letters that she was responsible to 
provide a release for any and all private medical records, 
information about dates and locations of any VA treatment, 
and names and complete addresses for any other sources of 
evidence.  Moreover, the veteran was specifically advised 
that in the event that she wished for VA to obtain private 
medical evidence on her behalf she must fill out and return 
an authorization.  The veteran was informed of the actions 
she was to take to ensure that the record was complete, to 
include filling out a release for private medical records and 
providing information to the RO so that all relevant evidence 
could be obtained.  [See, e.g., the February 2003 letter, 
pages 2 and 3.]  Copies of the authorization were enclosed.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2002, February 2003 and 
December 2003 letters advised the veteran that VA would 
consider all information of record relating to her claim.  
Further, the letters directed the veteran to submit any 
evidence relating to her treatment history to the RO 
directly.  Moreover, the RO directed the veteran to submit 
any treatment records pertinent to her claimed conditions.  
Also, and crucially, the letters directed the veteran to 
"tell us about any additional information or evidence that 
you want us to try to get for you."  See, e.g., the February 
2003  VCAA letter, page 3.  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that the veteran was 
informed the she could submit or identify evidence other than 
what was specifically requested by VA.  Finally, the October 
2003 SOC provided the veteran with additional specific notice 
of the need to submit or identify to VA any evidence in her 
possession.  
  
In summary, the Board finds that these documents properly 
notified the veteran and her representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate her 
claim of service connection for PTSD, and which evidence the 
VA would obtain for her and which evidence she was expected 
to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for a resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and the report of a July 
2002 Compensation and Pension (C&P) examination provided on a 
fee basis for VA.  The evidence also includes VA mental 
health treatment records and private psychological 
evaluations/assessments from 2000 and 2003.  It appears that 
no other medical examination and/or treatment records are 
available, and the veteran has identified none.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and her representative have been 
provided with ample opportunity to submit evidence and 
argument in support of her claim.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).  With 
regard to the first PTSD criterion, a diagnosis of PTSD must 
meet all diagnostic criteria as stated in the Diagnostic and 
Statistical Manual of Mental Disorders IV (DSM-IV), published 
by the American Psychiatric Association.  See 38 C.F.R. 
§ 4.125 (2004).  With regard to the second PTSD criterion, 
evidence of in-service stressors, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2004).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Factual Background

The veteran asserts that she has a currently psychiatric 
disorder, to include PTSD, as a result of a rape during 
service, which led to pregnancy, and ultimately the birth of 
her son.  The veteran believes that the evidence of her 
unexpected, in-service pregnancy as an un-wed mother should 
serve as credible supporting evidence that the rape actually 
occurred.  

Service medical records relating to the veteran's pregnancy, 
labor, and delivery indicate that the veteran was first seen 
for pre-natal care in July 2001, 25 weeks into the pregnancy.  
The records also reflect that the date of the veteran's last 
menstrual period was sometime in March 1981.  The veteran 
asserts that the rape took place around March 1981.  The 
veteran delivered a baby in December 2001, at 40 weeks 
gestation.  Her boyfriend accompanied her at the hospital.  
The records do not indicate that the pregnancy was a result 
of rape or any other form of non-consensual sex.  

The post-service medical evidence of record dates back to 
2000, and consists of VA mental health records, as well as 
the report of a VA C&P examination provided on a fee basis, 
as well as private psychological assessments and lay 
statements from friends and family members.  This medical 
evidence consistently notes the veteran's report that she was 
possibly drugged, and then raped, by a fellow service member, 
who later denied the entire incident.  

Mental Health clinical records dating from December 2000 
through 2002 note that the veteran reported depression and 
family difficulties.  Diagnoses of dysthymia, and depressive 
disorder were indicated.  A December 2000 consultation report 
noted the veteran's report of sexual assault during service, 
but also noted that the veteran related her current 
depressive state to her divorce six years prior.  

At the veteran's July 2002 C&P examination, the veteran again 
reported that her depression began in the Army, after she was 
apparently raped after she fell asleep with a drink in March 
1981.  The examiner further noted that the veteran was 
apparently raped and became pregnant as a result.  The 
veteran further reported that her depression had worsened 
over the years, but she did not seek help until about two and 
a half years earlier.  She reported a family history of 
depression, affecting her mother and daughter.  The diagnosis 
was dysthymic disorder.  The examiner concluded that the 
veteran met the criteria for dysthymic disorder prior to her 
treatment  two and one half years earlier.  She had depressed 
mood most of the day for more days than not with Criteria A.  
With Criteria B, she had insomnia, low energy, fatigue, and 
low self esteem, which interfered with her ability to work 
and with some social situations.  The examiner noted the 
veteran's self-report of the depression developing after her 
rape in the army.  The examiner also pointed out that because 
her mother and daughter also had problems with depression, 
that her depression was possibly 50 percent due to genetic 
factors, and 50 percent related to the rape and pregnancy 
situation that occurred in the Army.  

Medical records involving a claim for social security 
disability show that the veteran was referred for mental 
status examination by the Social Security Administration.  
The January 2003 psychological evaluation report noted that 
the veteran reported feeling sad and depressed most of the 
time.  The veteran reported that she was raped on a military 
base, which resulted in pregnancy.  The veteran was too 
afraid to report the incident.  The diagnostic impression was 
that the veteran appeared to have a major depression related 
to chronic back problems, with some PTSD related to having 
been raped on a military base.    

The lay statements submitted by various friends and family 
members essentially note that the veteran was a sad and quiet 
person, who was raising a child as a single parent.  The lay 
statements also indicate that the veteran reported that she 
had been raped.  It does not appear that any of the persons 
who provided lay statements were actually privy to the 
alleged incident first hand.  

Analysis

As has been explained in the Introduction, the issues on 
appeal have been bifurcated at the RO level into two: (1) 
entitlement to service connection for PTSD and 
(2) entitlement to service connection for any psychiatric 
disability other than PTSD (for all practical purposes, this 
means dysthymia or major depression).   As has been noted in 
the law and regulations section above, additional regulations 
apply to PTSD claims, so splitting the appeal into two issues 
is legally correct and reasonable.  The Board will address 
the PTSD issue and is remanding the other issue..

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2002); Moreau, supra.

With respect to the first required element, for reasons 
stated immediately below, the Board finds that a 
preponderance of the competent medical evidence supports the 
conclusion that the veteran does not, in fact, have PTSD.  

Numerous psychiatric diagnoses appear of record, with the 
vast majority being dysthymic disorder and major depressive 
disorder.  The only thing approaching a PTSD diagnosis is 
found in a January 2003 psychological assessment prepared in 
conjunction with the veteran's claim for social security 
disability benefits.  The examiner noted simply that, "[the 
veteran] appears to have a major depression related to 
chronic back problems with some PTSD related to having been 
raped on a military base."  [This assessment appears to be 
based on the veteran's own account of events and reported 
history.  There is no indication that the examiner had access 
to the veteran's claims file, her service medical records or 
other VA treatment records.  Moreover, there is no indication 
that the diagnosis is based on the DSM-IV criteria.]  

Significantly, and to the contrary, all of the VA mental 
health records and the July 2002 examination, provided on a 
fee basis for VA, do not show a diagnosis of PTSD.  These 
records consistently note diagnoses of major depressive 
disorder and/or dysthymic disorder, but there are no 
references whatsoever to PTSD.  

Thus, the only reference to PTSD as a diagnosis is in one 
psychological assessment, and even then major depression is 
the primary diagnosis.  The Board finds that the offhand 
assessment of PTSD, which is not replicated in the remainder 
of the medical records, is entitled to little weight of 
probative value and is outweighed by the remainder of the 
medical evidence, in which PTSD is not diagnosed. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have the claimed 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].

After having carefully considered the competent medical 
evidence of record, the Board has concluded that a 
preponderance of the evidence is against the veteran's claim 
as to the matter of whether she currently has PTSD.  It is 
clear that psychiatric examiners who have interviewed the 
veteran at length and reviewed the record have determined 
that PTSD does not exist.

To the extent that the veteran now claims that she has PTSD, 
it is well-established that as a layperson without medical 
training she is not qualified to render medical opinions 
regarding diagnosis of disorders and disabilities, and her 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the first element of 38 C.F.R. § 3.304(f), a 
current medical diagnosis of PTSD, is not met, and the 
veteran's claim fails on that basis alone.

For the sake of completeness, the board will discuss the 
other elements of 38 C.F.R. § 3.304(f).  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

Turning to the matter of a verifiable stressor, because there 
is no showing or contention that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's lay testimony or a 
diagnosis of PTSD.  See 38 U.S.C.A. § 1154 (West 2002); 38 
C.F.R. § 3.304(d), (f) (2004).

The principal stressor described by the veteran centers 
around what she describes as rape which resulted in 
pregnancy, and ultimately, the birth of her son.  While the 
service medical records confirm that the veteran became 
pregnant during service, the records make no mention of the 
circumstances surrounding the pregnancy or the alleged in-
service rape.  In other words, the service medical records 
are completely silent as to the particular rape incident 
claimed by the veteran.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence." Madden, 125 
F.3d at 1481.  

The only evidence that the rape actually occurred is the 
veteran's reported history of the event, which is 
exceptionally hazy.  Indeed, the veteran cannot recall what 
in fact occurred allegedly because she was drugged.  The 
veteran's surmise as to what occurred obviously cannot be 
verified by contemporaneous records, and indeed the veteran 
has acknowledged that no such records exist.

The veteran has stated that she was sexually assaulted while 
in service; however, she stated that she told no one of the 
attack at the time.  There is no indication, and the veteran 
does not contend, that she sought medical treatment of any 
kind immediately following the alleged incident; that she 
contacted her commanding officer; that she contacted law 
enforcement authorities; that she spoke with a chaplain or 
other counselor.  The record is entirely clear that she was 
utterly silent concerning the alleged incident during 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

It is true that the veteran became pregnant at approximately 
the time that she claims the rape occurred.  The mere fact of 
a pregnancy does not serve either to prove or disprove 
whether a rape occurred.  However, it is clear that the 
veteran was involved in medical care in connection with the 
pregnancy, and she did not mention a rape.  It stretches 
credulity to the breaking point to think that the veteran 
would not confide such history  to health care providers.  
Moreover, and most interestingly, the veteran's boyfriend 
accompanied her to the hospital when the child was born.  
This is strongly suggestive that he may have been 
responsible.   

While it is true that the veteran submitted lay statements 
from family and friends who corroborate the veteran's 
assertions, none of the persons who submitted the lay 
statements purport to have first hand knowledge of the 
alleged rape, or the circumstances surrounding the incident 
or the pregnancy.  Rather, it appears that the persons who 
submitted the lay statements were told by the veteran about 
the alleged incident after the fact, in the same manner as 
the examiners who note the veteran's account of what took 
place.  These statements have been considered, but carry 
little weight of probative value because of their more recent 
vintage (written after the claim was filed) and because the 
statements concerning the events of service in essence 
emanate from the veteran herself.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]. 

In short, although the veteran reported to examiners, 
therapist, friends and family that she had been raped during 
service, there is no independent corroboration of this event, 
and there is no evidence of record linking the veteran's 
pregnancy in service to the alleged rape.  

As noted above, the January 2003 psychological assessment 
referred to an assault in service.  However, it is clear that 
this emanates from the veteran.  It is now well established 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; see also 
Moreau and Cohen, both supra.

As for another possible indicia of in-service sexual assault, 
there is no indication in the service medical records showing 
that there was a change in behavior after the incident.  
There is no indication that the veteran requested a transfer.  
There is no indication that the veteran's work performance 
deteriorated.  There is no evidence of treatment for 
psychological problems in service.  In fact, the first 
evidence of treatment for an acquired psychiatric disorder 
appears to be VA mental health records dating from 2000, 
almost 20 years after the alleged incident took place.  

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, as has been discussed above the Board finds that the 
preponderance of the competent medical evidence supports the 
conclusion that PTSD does not exist.  In addition, there is 
no credible corroborating evidence of the in-service stressor 
identified by the veteran.  Thus, two of the elements 
required for entitlement to service connection for PTSD under 
38 C.F.R. § 3.304(f) (2004) are not met.  As for the final 
element, medical nexus, the only such opinion is the January 
2003 psychological evaluation, which has been discussed above 
by the Board and discounted.  In the absence all required 
elements, the claim for service connection for PTSD fails.

In summary, a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.  


REMAND

As noted in the Introduction, an April 2003 rating decision 
not only denied service connection for PTSD, but also denied 
a separate claim of service connection for depression.  The 
veteran filed a notice of disagreement with respect to the 
denial of service connection for depression in May 2003.  The 
RO issued a SOC in October 2003 which addressed only the 
issue of service connection for PTSD.  The RO has not yet 
issued a SOC addressing the issue of service connection for 
depression.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the AMC so that a SOC may be issued.  See 
also 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 
19.30 (2004).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should take appropriate steps in 
order to provide the veteran with a SOC 
as to the issue of service connection for 
an acquired psychiatric disorder other 
than PTSD, to include depression and/or 
dysthymia.  If the claim remains denied, 
and the veteran perfects her appeal by 
submitting a timely and adequate 
substantive appeal, the claims folder 
should be returned to the Board for 
further appellate proceedings.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



The Board intimates no opinion, legal or factual, as to the 
ultimate conclusion warranted with respect to  this issue.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


